Exhibit 10.2

AMENDMENT TO TRANSACTION AGREEMENT

THIS AMENDMENT TO TRANSACTION AGREEMENT (the “Amendment”) is made as of April
25, 2017, between METROSPACES, INC. a Delaware corporation, whose address is 888
Brickell Key Drive, Suite 1102 Miami, Florida 33131 (“Buyer”), and Leandro Jose
Iglesias in representation of all of the members and himself jointly
(hereinafter the “Shareholders”), on behalf of themselves and on behalf of
ETELIX.COM USA LLC., (collectively, the “Company”), whose address is 300 Aragon
Avenue, Suite 375, Coral Gables, Florida 33134 (collectively referred to as the
“Seller”).

RECITALS:

A.  The parties entered into a Transaction Agreement, dated April 10, 2017 (the
“Agreement”).

 

B.  The parties desire to amend the Agreement as set forth herein.

 



The parties agree that the Agreement shall be amended as follows:

 

1.Amendment of Section 1(A). Section 1(A) is amended to read as follows:



A.    TWO HUNDRED AND FORTY THOUSAND DOLLARS ($240,000) of which $10,000 shall
be payable on the “Closing Date,” as hereinafter defined, by check or wire
transfer upon the transfer of the Shares to Buyer and the Additional Assets to
Company in accordance with the terms of this Agreement and TWO HUNDRED AND
THIRTY THOUSAND DOLLARS ($230,000) of which shall be payable ninety (90) days
after the Closing Date.

 

2.Amendment of Section 1(B). Section 1(B) is amended to read as follows:

B.     ONE MILLION EIGHT HUNDRED THOUSAND DOLLARS ($1,800,000) shall be payable
by delivery by the Buyer to the Seller as quickly as possible after the Closing
Date of a certificate representing EIGHTEEN THOUSAND (18,000) shares of the
Buyer’s Series D PIK Convertible Preferred Stock, which shall be deemed to have
been issued as of the Closing Date, irrespective of when said certificate is
delivered.

 

3.Certain Definitions. As used in the Agreement and herein, the term “Shares”
shall mean membership units in the Company and the term “Shareholders” shall
mean its members.

4.Amendment of Section 12(a). Section 12(a) is amended to read as follows:

a.       Date and Time of Closing. Subject to the terms and conditions of this
Agreement, the purchase and sale of the Shares will be completed at a closing
(the “Closing”) to be held at 10:00 a.m. local time, ninety (90) days following
the date of this Agreement (the “Closing Date”) or at such earlier time and date
as will be agreed upon in writing between the parties or their respective
attorneys. The Closing shall be deemed to have occurred and the Shares and
Additional Assets vested in Buyer upon delivery of $10,000, as set forth in
Section 1(A).

 

5.Effect of Amendment. Except as set forth herein, the Agreement shall remain in
full force and effect.

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first above written.

 

METROSPACES, INC.

 

By: /s/ Oscar Brito

Oscar Brito

CFO

 

ETELIX.COM USA LLC

and all its shareholders

 

By: /s/ Leandro Jose Iglesias

Leandro Jose Iglesias

MGRM



 





 

 